Case 3:19-cv-00589-REP-RCY Document 12 Filed 07/23/20 Page 1 of 1 PageID# 89



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

RAYMOND TIEDE,

       Petitioner,

v.                                                                 Civil Action No. 3:19CV589

JEFFREY CRAWFORD, et al.,

       Respondents.

                                  MEMORANDUM ORDER
                      (Directing Respondent to Provide a Status Update)

       Petitioner, a federal detainee, submitted a petition under 28 U.S.C. § 2241 challenging his

dentition pending his removal from the United States of America. Within fourteen (14) days of

the date of entry hereof, Respondents are DIRECTED to provide an update on the status of

Petitioner’s removal proceedings.

       The Clerk is directed to send a copy of this Memorandum Order to Petitioner.

       It is so ORDERED.




Date: July 23, 2020
Richmond, Virginia
